i          i      i                                                               i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00633-CV

                              IN THE INTEREST OF S.L.B., a Child,

                        From the County Court at Law, Medina County, Texas
                                 Trial Court No. 07-09-04759-CCL
                             Honorable Vivian Torres, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 31, 2010

REINSTATED AND DISMISSED

           On December 28, 2009, this appeal was abated until February 11, 2010 for mediation. On

February 26, 2010, appellant’s counsel filed a letter notifying the court that appellant had decided

not to proceed with the appeal. On March 1, 2010, appellant filed a “Joint Motion to Dismiss” this

appeal stating that she no longer wishes to pursue the appeal and requesting that the appeal be

dismissed. The motion contains the signature of counsel for appellee, who does not oppose the

motion. Therefore, we reinstate the appeal, grant the motion, and dismiss the appeal. See TEX . R.

APP . P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                      PER CURIAM